PER CURIAM:
Stewart L. Fields appeals the district court’s order accepting the recommenda*565tion of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) action and denying several motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Fields v. Rubenstein, No. CA-04-2 (N.D.W. Va. May 28, & June 15, 2004). We grant Fields’ motion to dismiss John and Jane Doe as parties to the appeal. We deny Fields’ motions for appointment of counsel, injunctive relief and damages, and service of three Appellees. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED